Exhibit 10-24



EMPLOYMENT AGREEMENT



 

          THIS EMPLOYMENT AGREEMENT

is made this   12th   day of May, 1999, by and between CENTRAL MAINE POWER
COMPANY, a Maine corporation with its principal place of business in Augusta,
Maine (hereinafter referred to as the "Company"), and KATHLEEN A. CASE of
Yarmouth, Maine (hereinafter referred to as the "Executive").



          WHEREAS

, the Company recognizes that the Executive is a valued employee because of her
knowledge of the Company's affairs and her experience and leadership
capabilities, and desires to encourage her continued employment with the Company
to assure itself of the continuing advantage of that knowledge, experience and
leadership for the benefit of customers and shareholders, particularly during a
period of transition in various aspects of the Company's business and in the
event of a Change of Control of the Company; and



          WHEREAS

, the Executive desires to serve in the employ of the Company on a full-time
basis for a period provided in this Employment Agreement (hereinafter referred
to as the "Agreement") on the terms and conditions hereinafter set forth; and



          WHEREAS

, to these ends the Company desires to provide the Executive with certain
payments and benefits in the event of the termination of her employment in
certain circumstances; and



          WHEREAS

, the Company and the Executive wish to set forth the terms and conditions under
which such employment and payments and benefits will occur.



          NOW, THEREFORE

, in consideration of the continued offer of employment by the Company and the
continued acceptance of employment by the Executive, and the mutual promises and
covenants contained herein, the Company and the Executive hereby agree as
follows:



          

1. Term of Agreement. a. Term. The term of this Agreement shall begin on May 1,
1999 (hereinafter referred to as the "Effective Date") and shall expire on April
30, 2000; provided, however, that on April 30, 2000 and on each April 30
thereafter, the term of this Agreement shall automatically be extended for one
(1) additional year unless not later than the preceding January 31st, either the
Company or the Executive shall have given notice that such party does not wish
to extend this Agreement. If a Change of Control occurs during the original term
of this Agreement or any extension, the term of this Agreement shall be
automatically extended for 365 days after the consummation of the Change of
Control (the "Extended Expiration Date"), which shall be deemed for this purpose
to be the date on which all action necessary to complete a Change of Control
shall have been accomplished, including any regulatory approvals.



          

b. Expiration. Notwithstanding anything to the contrary in this Section 1,
except as to vested benefits, this Agreement and all obligations of the Company
hereunder shall terminate on the earliest to occur of (i) the date of the
Executive's death, (ii) thirty (30) days after the Company gives notice to the
Executive that the Company is terminating the Executive's employment for reason
of Total Disability or Cause; or (iii) the normal or Extended Expiration Date as
specified in Section a. above.



          

2. Definitions. The following terms shall have the meanings set forth below:



          

"Affiliate" means a person that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with the
Company.



          

"Board" means the Board of Directors of the Company.



          

"Cause" means any of the following events or occurrences:



(i)  Any act of material dishonesty taken by, or committed at the request of,
the Executive.

(ii)  Any illegal or unethical conduct which would impair the Executive's
ability to perform her duties under this Agreement or would impair the business
reputation of the Company.

(iii)  Conviction of a felony.

(iv)  The continued failure of the Executive to perform her responsibilities and
duties under this Agreement in a satisfactory manner, after demand for
performance has been delivered in writing to the Executive specifying the manner
in which the Company believes that the Executive is not performing.

          

"Change of Control" means the occurrence of any of the following events:



(i)  Any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Company or any Affiliate or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Affiliate), is or becomes
the beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly
or indirectly, of stock of the Company representing thirty percent (30%) or more
of the combined voting power of the Company's then outstanding stock eligible to
vote.

(ii)  The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting stock of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the combined voting power of the outstanding voting stock of
the Company or such surviving entity immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than thirty percent (30%) of the
combined voting power of the Company's then outstanding securities shall not
constitute a Change of Control of the Company.

(iii)  The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange or other disposition
by the Company of all or substantially all of the Company's assets (or any
transaction having a similar effect).

          

"Constructive Discharge" means, so long as no Change of Control has occurred,
any reduction in the Executive's annual base salary in effect as of the
Effective Date of this Agreement, or as the same may be increased from time to
time, other than any across-the-board base salary reduction for a group or all
of the executive officers of the Company, and also means, on or after a Change
of Control,



(i)  any reduction in the Executive's annual base salary in effect as of the
Effective Date of this Agreement, or as the same may be increased from time to
time;

(ii)  a substantial reduction in the nature or scope of the Executive's
responsibilities, duties or authority from those described in Section 3.c. of
this Agreement;

(iii)  a material adverse change in the Executive's title or position; or

(iv)  relocation of the Executive's place of employment from the Company's
principal executive offices to a place more than twenty-five (25) miles from
Augusta, Maine without the Executive's consent.

          

"Severance Benefits" means the benefits set forth in Section 5.a. or 5.c. of
this Agreement.



          

"Total Disability" means the complete and permanent inability of the Executive
to perform all of her duties under this Agreement on a full-time basis for a
period of at least six (6) consecutive months, as determined upon the basis of
such evidence, which may include independent medical reports and data.



          

3. Employment. a. Position. The Company hereby agrees to continue its employment
of the Executive in the capacity of Managing Director, Human Resources, and the
Executive hereby agrees to remain in the employ of the Company for the period
beginning on the Effective Date and ending on the date on which the Executive's
employment is terminated in accordance with this Agreement (the "Employment
Period"). This Agreement shall not restrict in any way the right of the Company
to terminate the Executive's employment at whatever time and for whatever reason
it deems appropriate, nor shall it limit the right of the Executive to terminate
employment at any time for whatever reason he deems appropriate.



          

b. Performance. The Executive agrees that during the Employment Period he shall
devote substantially all her business attention and time to the business and
affairs of the Company, and use her best efforts to perform faithfully and
efficiently the duties and responsibilities of the Executive under this
Agreement. It is expressly understood that (i) the Executive may devote a
reasonable amount of time to such industry associations and charitable and civic
endeavors as shall not materially interfere with the services that the Executive
is required to render under this Agreement, and (ii) the Executive may serve as
a member of one or more boards of directors of companies that are not affiliated
with the Company and do not compete with the Company or any of its Affiliates.



          

c. Job Duties. The following listing of job duties shall represent the
Executive's primary responsibilities. Such responsibilities may be expanded and,
so long as no Change of Control has occurred may, be decreased as the business
needs of the Company require. The Executive's primary job responsibilities shall
include, but not be limited to, design and implementation of all human resource
policies and programs for the Company.



          

4. Compensation and Benefits. a. During the Employment Period, the Executive
shall be compensated as follows:



(i)  Salary. The Executive shall receive an annual base salary, the amount of
which shall be reviewed regularly and determined from time to time, but which
shall not be less than $98,280.00. Her salary shall be payable in accordance
with Company payroll practices.

(ii)  Participation in Executive Plans. He shall be entitled to participate in
any and all plans and programs maintained by the Company from time to time to
provide benefits for its executives, including without limitation any short-term
or long-term incentive plan or program, in accordance with the terms and
conditions of any such plan or program or the administrative guidelines relating
thereto, as may be amended from time to time.

(iii)  Participation in Salaried Employee Plans. The Executive shall be entitled
to participate in any and all plans and programs maintained by the Company from
time to time to provide benefits for its salaried employees generally, including
without limitation any savings and investment, stock purchase or group medical,
dental, life, accident or disability insurance plan or program, subject to all
eligibility requirements of general applicability, to the extent that executives
are not excluded from participation thereof under the terms thereof or under the
terms of any executive plan or program or any approval or adoption thereof.

(iv)  Other Fringe Benefits. The Executive shall be entitled to all fringe
benefits generally provided by the Company at any time to its full-time salaried
employees, including without limitation paid vacation, holidays and sick leave
but excluding severance pay, in accordance with generally applicable Company
policies with respect to such benefits.

          

b. Withholding. All compensation payable under this Section 4 shall be subject
to normal payroll deductions for withholding income taxes, social security taxes
and the like.



          

5. Severance Benefits. a. Change of Control. If, on or after a Change of
Control, the Executive's employment with the Company is terminated during the
Employment Period by the Company and/or any successor for any reason other than
death, Total Disability or Cause, or by the Executive within twelve (12)
calendar months of a Constructive Discharge, Severance Benefits shall be
provided as follows:



(i)  The Company shall pay the Executive, in one lump sum cash payment, within
sixty (60) days following the date of termination of employment as defined in
Section 6 below, an amount equal to 1.0 times the Executive's then-current base
salary.

(ii)  The Company shall provide the Executive with so-called COBRA medical
continuation coverage paid by the Company for a period up to eighteen (18)
months, or until the Executive obtains coverage under another group medical plan
with another employer, whichever occurs first.

(iii)  The Company shall pay a fee to an independent outplacement firm selected
by the Executive for outplacement services in an amount equal to the actual fee
for such services up to a total of $10,000.

          

b. Parachute Provision. Notwithstanding the provisions of Section 5.a. hereof,
if, in the opinion of tax counsel selected by the Company's independent
auditors,



(i)  the Severance Benefits set forth in said Section 5.a. and any payments or
benefits otherwise payable to the Executive would constitute "parachute
payments" within the meaning of Section 280G(b)(2) of the Internal Revenue Code
of 1986, as amended (the "Code") (said Severance Benefits and other payments or
benefits being hereinafter collectively referred to as "Total Payments"), and

(ii)  the aggregate present value of the Total Payments would exceed 2.99 times
the Executive's base amount, as defined in Section 280G(b)(3) of the Code,

then, such portion of the Severance Benefits described in Section 5.a. hereof
as, in the opinion of said tax counsel, constitute "parachute payments" shall be
reduced as directed by tax counsel so that the aggregate present value of the
Total Payments is equal to 2.99 times the Executive's base amount.
Notwithstanding the foregoing, the reduction provided for herein shall be made
only if the amount of the reduction in the payments specified in Section 5.a. is
less than the excise tax imposed pursuant to Section 4999 of the Code on the
portion of the Total Payments which constitute "excess parachute payments." The
tax counsel selected pursuant to this Section 5.b. may consult with tax counsel
for the Executive, but shall have complete, sole and final discretion to
determine which Severance Benefits shall be reduced and the amounts of the
required reductions. For purposes of this Section 5.b., the Executive's base
amount and the value of the Total Payments shall be determined by the Company's
independent auditors in accordance with the principles of Section 280G of the
Code and based upon the advice of tax counsel selected thereby.

          

c. No Change of Control. If no Change of Control has occurred, and the
Executive's employment with the Company is terminated during the Employment
Period either (i) by the Company for any reason other than death, Total
Disability or Cause, or (ii) by the Executive within six (6) calendar months of
a Constructive Discharge, the Company shall pay the Executive, in one lump sum
payment within sixty (60) days following the date of termination of employment
as defined in Section 6 below, an amount equal to one (1) times the Executive's
annual base salary in effect on the date immediately preceding the date of
termination, or preceding the date of a Constructive Discharge attributable to a
base salary reduction if applicable.



          

6.  Date of Termination. For purposes of this Agreement, the date of termination
of the Executive's employment shall be the date notice is given to the Executive
by the Company and/or any successor or, in the case of a Constructive Discharge,
the date set forth in a written notice given to the Company by the Executive,
provided that the Executive gives such notice within twelve (12) calendar months
of the Constructive Discharge in the case of a Change of Control, and within six
(6) calendar months of the Constructive Discharge in other cases, and specifies
thereof the event constituting the Constructive Discharge.



          

7. Taxes. All amounts payable to the Executive under this Agreement shall be
subject to applicable withholding of income, wage and other taxes.



          

8. Non-Competition, Confidentiality and Cooperation. a. The Executive agrees
that:



(i)  During the Employment Period and for one (1) year after the termination of
the Executive's employment with the Company for any reason other than a Change
of Control, the Executive shall not serve as a director, officer, employee,
partner or consultant or in any other capacity in any business that is a
competitor of the Company, or solicit Company employees for employment or other
participation in any such business, or take any other action intended to advance
the interests of such business; provided, however, that this Section 8.a.(i)
shall not apply after the termination of the Executive's employment if the
Executive voluntarily terminates employment and is not eligible to receive a
Severance Benefit under Section 5.c. above.

(ii)  During and after the Executive's employment with the Company, he shall not
divulge or appropriate to her own use or the use of others any secret,
proprietary or confidential information or knowledge pertaining to the business
of the Company, or any of its Affiliates, obtained during her employment with
the Company.

(iii)  During the Employment Period, he shall support the Company's interests
and efforts in all regulatory, administrative, judicial or other proceedings
affecting the Company and, after the termination of her employment with the
Company, he shall use best efforts to comply with all reasonable requests of the
Company that he cooperate with the Company, whether by giving testimony or
otherwise, in regulatory, administrative, judicial or other proceedings
affecting the Company except any proceeding in which he may be in a position
adverse to that of the Company. After the termination of employment, the Company
shall reimburse the Executive for her reasonable expenses and her time, at a
reasonable rate to be determined, for the Executive's cooperation with the
Company in any such proceeding.

(iv)  The term "Company" as used in this Section 8 shall include Central Maine
Power Company, any Affiliate of Central Maine Power Company (determined as of
the date of termination), any successor to the business or operations of Central
Maine Power and any business entity spun-off, divested, or distributed to
shareholders which shall continue the operations of Central Maine Power Company.

The provisions of this Section 8 shall survive the expiration or termination of
this Agreement. The Executive agrees that the Company shall be entitled to
injunctive relief to prevent any breach or threatened breach of these
provisions. In the event of a failure to comply with part (i), (ii) or (iii) of
this Section 8, the Executive agrees that the Company shall have no further
obligation to pay the Executive any Severance Benefits under Section 5.c. of
this Agreement.

          

b. In the event the Executive is entitled to Severance Benefits under Section
5.a. above, the Executive agrees not to compete with the Company (as competition
defined in Section a.(i) above) for a period of one (1) year after her
termination of employment, and in consideration for such agreement not to
compete and as reasonable compensation therefor, the Company shall pay the
Executive one (1) times the Executive's then-current base salary in twelve (12)
equal monthly installments payable on the first day of each calendar month
commencing on the first day of the month following termination of employment. In
the event the Executive breaches this provision during the one year payment
period, the Company shall cease making additional payments hereunder.



          

9. General Release. The obligations of the Company to make any post-termination
payments under this Agreement (including, without limitation, under Sections
4.a., 5.a., 5.c. and 8.b.) are contingent upon the prior receipt by the Company
of a general release reasonably satisfactory to the Company releasing the
Company, and all parties connected therewith, from any and all claims and
liabilities which the Executive may have against the Company, including any
claims arising out of or in any way connected with the Executive's employment
relationship with the Company and its affiliates, and the termination of said
employment relationship. In the event that the Executive (or the Executive's
estate, in the event of the death of the Executive) fails to execute and deliver
the general release described above within 60 days of the date of receipt of the
release, the Company shall be relieved of all obligations to make any
post-termination payments of any kind or nature under this Agreement.



          

10. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment.



          

11. Assignment. This Agreement and the rights and obligations of the Company
hereunder shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company, including without limitation any corporation or
other entity acquiring all or substantially all of the business or assets of the
Company whether by operation of law or otherwise. This Agreement and the rights
of the Executive hereunder shall not be assignable by the Executive, and any
assignment by the Executive shall be null and void.



          

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Augusta, Maine, in
accordance with the rules of the American Arbitration Association then in
effect. The pendency of any such dispute or controversy shall not affect any
rights or obligations under this Agreement. Judgment may be entered on the
arbitrator's award in any court having jurisdiction.



          

13. Waiver; Amendment. The failure of either party to enforce, or any delay in
enforcing, any rights under this Agreement shall not be deemed to be a waiver of
such rights, unless such waiver is an express written waiver which has been
signed by the waiving party. Waiver of any one breach shall not be deemed to be
a waiver of any other breach of the same or any other provision hereof. This
Agreement can be amended only by written instrument signed by each party hereto
and no course of dealing or practice or failure to enforce or delay in enforcing
any rights hereunder may be claimed to have effected an amendment of this
Agreement.



          

14. Singular Contract. This Agreement is a singular agreement between the
Executive and the Company, and is not part of a general "plan" or "program" for
employees as a group. This Agreement shall, under no circumstances, be deemed to
be an "employee welfare benefit plan" or an "employee pension benefit plan" as
defined in the Employee Retirement Income Security Act of 1974 (hereinafter
referred to as "ERISA"). Notwithstanding, the Company may submit a letter to the
Department of Labor indicating the possible establishment of a so-called
unfunded "top hat" plan for the benefit of a select group of management and
highly compensated employees to avoid the costs and uncertainties which may
occur in the event of a Department of Labor audit and challenge relative to
compliance with any allegedly applicable provisions of ERISA. The Executive
specifically acknowledges and agrees that the filing of the so-called "top hat"
letter notice by the Company shall not be construed or interpreted as an
admission on the part of the Company that this Agreement constitutes an ERISA
plan, and the Company hereby categorically states, and the Executive hereby
agrees, that this Agreement is an ad hoc individual contract with the Executive.



          

15. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by first-class, registered or
certified mail or hand-delivered to the Executive at the last residence address
he has provided to the Company or, in the case of the Company, at its principal
executive offices to the attention of the Corporate Secretary.



          

16. Titles and Captions. The section and paragraph titles and captions contained
herein are for convenience only and shall not be held to explain, modify,
amplify, or aid in the interpretation, construction or meaning of the provisions
of this Agreement.



          

17. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Maine. In the event that any provisions of this
Agreement shall be held to be invalid, the other provisions hereof shall remain
in full force and effect.



          

18. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Company and may not be contradicted by evidence of any prior or
contemporaneous oral or written agreement.



          IN WITNESS WHEREOF

, the parties hereto have executed this Agreement effective as of the date first
written above.



WITNESS:



/s/Tammie Leavitt                      





/s/Kathleen A. Case                      
      Kathleen A. Case


WITNESS:



/s/Anthony M. Taylor                   

CENTRAL MAINE POWER COMPANY



/s/David M. Jagger                        
By:    David M. Jagger
        Chairman of the Board
        of Directors